 Case 2:18-cv-13160-BAF-APP ECF No. 3 filed 10/17/18     PageID.74    Page 1 of 6




                    UNITED STATE DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN


RANDAL C. KRUEGER,                        Case No.: 2:18-cv-13160-BAF-APP

      Plaintiff,                          Judge Bernard A. Friedman
                                          Magistrate Judge Anthony P. Patti
v.

EQUIFAX INC.

      Defendant.

Randal C. Krueger                         CLARK HILL PLC
16764 Lochmoor Cir. E.                    Jordan S. Bolton
Northville, MI 48168                      151 S. Old Woodward Ave., Ste. 200
Plaintiff Pro Se                          Birmingham, MI 48009
                                          (248) 988-1839
                                          Email: JBolton@clarkhill.com
                                          Attorneys for Equifax Inc.


                DEFENDANT EQUIFAX INC.’S
       ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT

      Defendant Equifax Inc., by Counsel, hereby files its response to Plaintiff’s

Complaint (“Complaint”) as follows:

                         PRELIMINARY STATEMENT

      Equifax Inc. denies any and all allegations contained in the headings and/or

unnumbered paragraphs in the Complaint.

                                   ANSWER

      In response to the specific allegations in the enumerated paragraphs in the
 Case 2:18-cv-13160-BAF-APP ECF No. 3 filed 10/17/18        PageID.75   Page 2 of 6



Complaint, Equifax Inc. responds as follows:

      1.     Equifax Inc. is without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 1.

      2.     Equifax Inc. is without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 2.

      3.     Equifax Inc. reasserts and re-alleges its responses and defenses as set

forth above in Paragraphs 1 through 2.

      4.     Equifax Inc. denies the allegations in Paragraph 4.

      5.     Equifax Inc. denies the allegations in Paragraph 5.

      6.     Equifax Inc. denies the allegations in Paragraph 6.

      7.     Equifax Inc. denies the allegations in Paragraph 7.

      8.     Equifax Inc. denies the allegations in Paragraph 8.

      9.     Equifax Inc. denies the allegations in Paragraph 9.

      10.    Equifax Inc. denies the allegations in Paragraph 10.

      11.    Equifax Inc. reasserts and re-alleges its responses and defenses as set

forth above in Paragraphs 1 through 10.

      12.    Equifax Inc. denies the allegations in Paragraph 12.

      13.    Equifax Inc. denies the allegations in Paragraph 13.

      14.    Equifax Inc. denies the allegations in Paragraph 14.

      15.    Equifax Inc. denies the allegations in Paragraph 15.



                                           2
 Case 2:18-cv-13160-BAF-APP ECF No. 3 filed 10/17/18         PageID.76   Page 3 of 6



      16.    Equifax Inc. is without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 16.

      17.    Equifax Inc. reasserts and re-alleges its responses and defenses as set

forth above in Paragraphs 1 through 16.

      18.    Equifax Inc. denies the allegations in Paragraph 18.

      19.    Equifax Inc. is without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 19.

      20.    Equifax Inc. reasserts and re-alleges its responses and defenses as set

forth above in Paragraphs 1 through 19.

      21.    Equifax Inc. is without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 21.

      22.    Equifax Inc. is without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 22.

      23.    Equifax Inc. is without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 23.

      24.    Equifax Inc. denies the allegations in Paragraph 24.

      25.    Equifax Inc. reasserts and re-alleges its responses and defenses as set

forth above in Paragraphs 1 through 24.

      26.    Equifax Inc. denies the allegations in Paragraph 26.

      27.    Equifax Inc. denies the allegations in Paragraph 27.



                                           3
 Case 2:18-cv-13160-BAF-APP ECF No. 3 filed 10/17/18         PageID.77   Page 4 of 6



      28.    Equifax Inc. denies Plaintiff is entitled to any relief claimed in

Paragraph 28.

      29.    Equifax Inc. denies Plaintiff is entitled to any relief claimed in

Paragraph 29.

      30.    Equifax Inc. denies Plaintiff is entitled to any relief claimed in

Paragraph 30.

      31.    Equifax Inc. denies Plaintiff is entitled to any relief claimed in

Paragraph 31.

      32.    Equifax Inc. is without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 32.

      33.    Any allegation in Plaintiff’s Complaint not heretofore specifically

responded to by Equifax Inc. is hereby denied.

                                     DEFENSES

      Without assuming the burden of proof where it otherwise rests with Plaintiff,

Equifax Inc. pleads the following defenses to the Complaint:

                                 FIRST DEFENSE

      Plaintiff’s Complaint fails to state a claim against Equifax Inc. upon which

relief can be granted.

                                SECOND DEFENSE

      Plaintiff’s damages, if any, were not caused by Equifax Inc., but by another



                                           4
 Case 2:18-cv-13160-BAF-APP ECF No. 3 filed 10/17/18            PageID.78   Page 5 of 6



person or entity for whom or for which Equifax Inc. is not responsible.

                                  THIRD DEFENSE

      Equifax Inc. is not a proper party to this action.

                                 FOURTH DEFENSE

      Equifax Inc. is not a consumer reporting agency under the Fair Credit

Reporting Act.

      WHEREFORE, having fully answered or otherwise responded to the

allegations contained in Plaintiff’s Complaint, Equifax Inc. prays that:

      (1)      Plaintiff’s Complaint be dismissed in its entirety and with prejudice,

with all costs taxed against Plaintiffs;

      (2)      it be dismissed as a party to this action; and

      (3)      it recover such other and additional relief, as the Court deems just and

appropriate.

      Respectfully submitted this 17th day of October, 2018.

                                           /s/ Jordan S. Bolton
                                           CLARK HILL PLC
                                           Jordan S. Bolton
                                           151 S. Old Woodward Ave., Ste. 200
                                           Birmingham, MI 48009
                                           (248) 988-1839
                                           Email: JBolton@clarkhill.com
                                           Attorneys for Equifax Inc.




                                             5
 Case 2:18-cv-13160-BAF-APP ECF No. 3 filed 10/17/18       PageID.79   Page 6 of 6




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 17th day of October, 2018, I electronically filed

the foregoing with the Clerk of Court using the CM/ECF system, and sent a copy

via U.S. Mail to:

Randal C. Krueger
16764 Lochmoor Cir. E.
Northville, MI 48168




                                             /s/ Jordan S. Bolton
                                             Jordan S. Bolton




                                         6
